Title: From Thomas Jefferson to Captain Armstrong, 2 December 1808
From: Jefferson, Thomas
To: Captain Armstrong


                  
                     To the Delaware chief, Capt Armstrong.
                     Washington Dec. 2. 1808.
                  
                  I have recieved your letter of Oct. 20. wherein you express a wish to obtain a deed for the thirteen sections of lands reserved for the Delawares in the state of Ohio, by an act of Congress. I accordingly now send you an authentic deed designating the thirteen sections, and signed by the Secretary of the Treasury, who was authorised for this purpose by the act of Congress. under this you are free to settle on the lands when you please, and to occupy them according to your own rules. you cannot indeed sell them to the White citizens of the United States. knowing how liable you would be to be cheated & decieved, were we to permit our citizens to purchase your lands, our government, acting as your friends and patrons, and desirous of guarding your interests against the frauds that would surround you, does not permit White persons to purchase your lands from you. in every other way they are your’s, free to be used as you please; and their possession will be protected & guaranteed to you by the United States.   I salute you & my children the Delawares with friendship.
                  
                     Th: Jefferson
                     
                  
               